Citation Nr: 0935913	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  02-10 972	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional low back 
disability, to include nerve damage, as a result of VA 
surgery in August 1991.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2000 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional low back disability, to include nerve damage, as a 
result of VA surgery in August 1991.

In May 2003, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decisions of May 2003, October 2006, and September 2008 
the Board remanded the issue on appeal to the RO for further 
development of the evidence and for due process development.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes 
that the Veteran does not have additional low back 
disability, to include nerve damage, as a result of VA 
surgery in August 1991.




CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional low back 
disability, to include nerve damage, as a result of VA 
surgery in August 1991 are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

December 2001 and October 2004 post-rating RO letters 
informed the Veteran of the VA's responsibilities to notify 
and assist him in his claim, and the 2004 letter notified him 
of what was needed to establish entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(evidence showing that he has additional disability or 
aggravation of an existing injury or disease as a result of 
VA care of treatment, and that the cause of such disability 
was VA fault, or the disability was not a reasonable expected 
result or complication of the VA care or treatment).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, what evidence the VA was responsible for obtaining, 
to include Federal records, and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2001 and 2004 RO letters cumulatively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A December 2006 
letter also provided proper notice pertaining to the degree 
of disability and effective date information as per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by him.  As indicated above, all 3 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the Veteran prior to the September 2000 
rating action on appeal, inasmuch as the VCAA was not enacted 
until November 2000.  However, the Court has since further 
clarified that the VA can provide additional necessary notice 
subsequent to an initial RO adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication, as a whole, is unaffected, because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (a Statement of the Case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson,          20 Vet. App. 370, 376 (2006).  In this 
case, after the October 2004 notice was provided to the 
Veteran, his claim was readjudicated in December 2005, 
December 2007, and July 2009 (as reflected in the SSOCs).  
Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc.,          159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2008).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include voluminous 
post-service VA and private medical records, and 
specifically, records of his August and September 1991 VA 
hospitalization for surgery.  A copy of the Social Security 
Administration decision awarding the Veteran disability 
benefits from December 1984, together with the medical 
records underlying that determination, as well as a 
transcript of the May 2003 Board hearing testimony of the 
Veteran and his wife, have been obtained and considered in 
adjudicating this claim.  The Veteran was afforded 
comprehensive VA examinations in January 2009 that 
specifically addressed pertinent medical questions in the 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 based on VA surgery in August 1991.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The Board also finds that the record presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by the VA, and the proximate cause of the 
disability was          (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, 
the VA compares his condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
his condition after such care, treatment, or examination.  
The VA considers each involved body part separately.  
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless the VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. 
§ 3.361(c)); and the VA (i) failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, his representative's informed consent.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
the VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the Veteran contends that he currently suffers 
from additional low back disability, to include nerve damage, 
as a result of VA surgery in August 1991, and he and his wife 
gave testimony to that effect at the May 2003 Board hearing.  
However, considering the evidence of record in light of the 
governing legal authority, the Board concludes that the 
competent and persuasive medical evidence establishes that no 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
warranted.  

A review of the service medical records discloses that in 
January 1966 the Veteran was seen for complaints of mid-back 
pain after a broken crane boom struck a truck in which he was 
riding.  The impression was back strain.  He was subsequently 
seen for follow-up evaluations, and the impression was lower 
lumbosacral strain.  The spine was normal on February 1967 
separation examination.

Post service, the Veteran was seen at the Memorial Medical 
Center in May 1983 with a history of neck, arm, back, and leg 
pain since an automobile accident a year ago.  His vehicle 
was reportedly rear-ended and he was thrown around rather 
violently in the passenger compartment.  The Veteran reported 
that a chiropractor felt that he had back strain, and had not 
stated that there was any nerve damage.  Detailed nerve 
conduction velocity (NCV) studies in the lower extremities 
were normal, and detailed needle electrode examination of the 
lower extremities and entire low, mid, and upper back and 
neck were also entirely negative, indicating that indeed no 
nerve damage was involved.  It was concluded that the 
veteran's symptoms were consistent with lumbosacral strain.  
The final interpretations included normal electrodiagnostic 
studies of the legs and back; no evidence of peripheral 
entrapments or neuropathy or cervical, thoracic, or 
lumbosacral radiculopathy; and clinical diagnosis of 
lumbosacral strain.

A physician during December 1984 VA hospitalization of the 
Veteran found no neurologic dysfunction.

February 1985 VA X-rays of the lumbosacral spine revealed 
degenerative arthritis and right unilateral spondylolysis at 
the L-5 level.  After examination, the diagnoses were 
lumbosacral spine degenerative joint disease (DJD) with spur 
formation from L-1 to L-5, and right spondylolysis at the L-5 
level.

On September 1985 examination by J. K., M.D., the Veteran 
complained of low back pain.  The history indicated that he 
had had some low back difficulty since1965, but it had not 
been bad enough to affect his general condition or ability to 
work until 1981, when he was in an automobile accident which 
caused his back to be worse.  X-rays revealed hypertrophic 
osteoarthritic changes in the lumbar spine.  The impressions 
included chronic low back syndrome of undetermined cause, and 
lumbar spine hypertrophic arthritis.

December 1986 VA X-rays of the lumbosacral spine revealed 
degenerative arthritis at the L2-3 level, and right 
unilateral spondylolysis.

April 1989 VA examination of the veteran's back showed no 
evidence of trigger points or decreased sensation over the 
entire back, and sensory examination of the lower extremities 
was normal bilaterally.  The impressions were no evidence of 
myofascial pain, radiculopathy, or facet joint involvement, 
and idiopathic thoracic back pain.

In August and September 1991, the Veteran was hospitalized at 
a VA medical facility and underwent a total proctocolectomy 
with ileostomy and perianal packing.  The complications 
included heavy bleeding from the area from the region of the 
prostate.  The diagnoses were ulcerative colitis, urinary 
retention, and status post urinary tract infection.  In 
September 1991, a nerve conduction evaluation was conducted 
for postoperative complaints of left foot drop and suspicion 
of nerve damage secondary to the operative position.  The 
results showed that motor NCVs were within normal limits, and 
that electromyographic (EMG) findings were compatible with 
left common peroneal nerve palsy (neuropathy).  

December 1991 VA neurological evaluation noted that the 
Veteran suffered a left peroneal nerve injury secondary to 
his intraoperative position for a proctocolectomy with 
ileostomy for ulcerative colitis in August 1991.  

On January 1997 VA examination, the Veteran gave a history of 
back pain since military service that had worsened since VA 
surgery in 1991.  The examiner noted documentation in the 
record that the Veteran was involved in an automobile 
accident in 1982 wherein he was rear-ended and violently 
thrown around in the automobile passenger compartment, and 
that X-rays revealed spondylolisthesis of L-5 to S-1 and disc 
lesions of L2-4.  After examination, the diagnoses included 
low back pain, history of spondylolisthesis, and automobile 
accident which the examiner opined have no relationship to 
the 1991 VA surgery.
    
November 1997 motor and sensory NCV studies at the Mayo 
Clinic revealed no evidence of an active lumbar 
radiculopathy; the changes found were felt to be most likely 
residuals of mild, old L-5 and possibly S-1 radiculopathies.  

On November 1997 VA examination, the examiner reviewed 1983 
EMG studies     1 year status post motor vehicle accident 
that were interpreted as normal with respect to the veteran's 
back, with no evidence of peripheral entrapment or neuropathy 
or cervical, thoracic, or lumbosacral radiculopathy; the 
diagnosis was lumbosacral strain.  The examiner also reviewed 
the abovementioned November 1997 Mayo Clinic EMG/NCV report 
interpreted as showing no evidence of active lumbar 
radiculopathy and that the changes found were most likely 
residuals of old L-5 and possibly S-1 radiculopathy.  

On January 2009 VA neurological examination, a VA physician 
who is a board-certified neurologist reviewed the claims 
folder and medical records indicating that the Veteran 
injured his lower back significantly in a truck accident in 
military service, at which time he denied any numbness or 
tingling in the feet.  He was also involved in an auto 
accident in 1982 which significantly worsened his back pain, 
with no other associated symptoms such as numbness in the 
legs.  He did note some right leg weakness and giving out, 
for which he received chiropractic treatment.  The examiner 
noted documentation of an inservice back injury suggestive of 
disc and joint disease at that time; a normal 1983 EMG/NCV 
study; 1991 VA surgery (colectomy) to treat ulcerative 
colitis, with the postoperative development of left foot 
weakness, and the veteran's complaint of post-surgical 
aggravation or worsening of his back pain; and 1991 and 1997 
EMG/NCV studies consistent with left peroneal nerve palsy.  

After examination, the diagnoses were neurogenic bladder with 
erectile dysfunction accepted as being a complication of the 
veteran's pelvic surgery, and left peroneal neuropathy 
secondary to pelvic/abdominal surgery and likely related to 
positioning of the left leg.  The physician commented that 
the above-diagnosed disabilities suggested nerve injury 
occurring after the pelvic/abdominal surgery, with the 
mechanism behind this possibly related to stretching of the 
lumbosacral plexus during surgery and/or potentially 
hypotension and ischemia related to the significant blood 
loss.  However, he opined that these complications were part 
of the possible complications from the surgery, such as 
injury to the lumbosacral plexus, and that there was no 
evidence of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the surgery, or that they were 
due to an event not reasonably foreseeable.          

On January 2009 VA orthopedic examination, a VA physician 
reviewed the claims folder and medical records and history 
indicating that the Veteran injured his back in a truck 
accident in military service, and that there was no mention 
of back pain or problems at the time of separation from 
service.  After military service, the Veteran worked as a 
roofer and remodeler without any back problems until 1982, 
when he was involved in a motor vehicle accident and 
developed new low back pain, and was seen by a chiropractor.  
Subsequent EMG studies were normal, without any evidence of 
neuropathy throughout the upper or lower extremities, and the 
Veteran denied back pain until subsequent to abdominal 
surgery for a total colectomy for ulcerative colitis in 1991.  
June 1994 records showed drop foot and degenerative changes 
in the lumbar spine with spondylolisthesis at L5-S1, L2-3, 
and L3-4.  The Veteran currently complained of non-radiating, 
right-sided low back pain.  

After examination, the impression was lumbar spine 
degenerative disc disease, and the physician opined that it 
was less than likely that this was related to the veteran's 
inservice injury.  The examiner also noted the veteran's 
complaint that his back pain worsened following abdominal 
surgery in 1991, but commented that it was conceivable that 
the progression of his degenerative low back happened more or 
less on its own, noting that current examination showed that 
back motion created only non-radiating low back pain which 
would be more consistent with an iliolumbar ligament, and 
that the Veteran had no radicular complaints.  The doctor 
also noted that numerous EMG studies indicated no true nerve 
root compression.  On that basis, the physician concluded 
that it was less than likely that the veteran's current back 
disability was related to the injury he sustained in military 
service.  

The examiner also opined that there was no evidence that his 
current degenerative lumbar spine condition was the result of 
additional disability from VA surgery in August 1991, as it 
would be unlikely for abdominal surgery to cause severe 
degenerative lumbar spine disease.  There was no evidence of 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the surgery, or that the lumbar spine 
disability was due to an event not reasonably foreseeable.  
The physician further opined that the veteran's present 
degenerative lumbar spine condition was most likely related 
to the post-service motor vehicle accident, and not related 
to either military service or the 1991 VA abdominal surgery.          

The Board finds that the 2009 VA physician's opinions that 
there was no evidence that the veteran suffered from 
additional low back disability as a result of his VA 
abdominal surgery in 1991 or that he suffered from negligent 
care provided by the VA are supported by his comprehensive 
review of the documented medical evidence, current 
examination of the Veteran, and clearly explained reasons and 
bases.  Thus, the Board considers that physician's report to 
be of great probative value and dispositive of the veteran's 
contentions in this matter on appeal, inasmuch as it and the 
January 1997 VA examiner's opinion that the veteran's low 
back pain and spondylolisthesis had no relationship to the 
1991 VA surgery are the sole competent evidence to address 
the matter.  Significantly, the Veteran has not presented or 
alluded to the existence of any medical evidence or opinion 
that supports his contentions.  The Board also notes that the 
Veteran is in receipt of compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a neurogenic bladder 
and for common peroneal nerve damage with residuals affecting 
the left lower extremity.     

The Board has considered the contentions and testimony of the 
Veteran and his wife that he currently suffers from 
additional low back disability, to include nerve damage, as a 
result of VA surgery in August 1991.  However, as laymen 
without the appropriate medical training and expertise, they 
are not competent to render a probative opinion on a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski,  2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, their own assertions in this 
regard have no probative value.  The Board also points out 
that it cannot exercise its own independent judgment on 
medical matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 
173 (1991).

As the competent medical evidence in this case establishes 
that the Veteran does not have additional low back 
disability, to include nerve damage, as a result of VA 
surgery in August 1991, the Board finds that the criteria for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are not met; hence, the claim on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional low back disability, to 
include nerve damage, as a result of VA surgery in August 
1991 are denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


